Title: To Thomas Jefferson from David Humphreys, 8 May 1801
From: Humphreys, David
To: Jefferson, Thomas


               
                  Dear Sir.
                  Madrid May 8th 1801
               
               Upon receiving the certain, tho’ not official, intelligence of your having been elected to the Chief Magistracy of the U.S.; I offer my sincere & ardent vows to Heaven, that your Administration may be highly useful to your Country & glorious to yourself.
               In Septr. last I had the honour of addressing a letter to you by Mr Henry Preble, recommending him as a suitable Character to be named Consul of the U.S. at Cadiz. I have lately heard of his nomination by your Predecessor … for which I rejoice, because I think he possesses the qualities necessary for that place.
               Without the design of interrupting for many minutes your more important occupations, I could not resist the pleasure of expressing how sensibly I was affected with your Speech, when you entered upon the execution of the Office of President. I need not say it has been extremely applauded on this side of the Atlantic. For myself, I might, perhaps, have taken the more pride in the perusal in finding your sentiments accord with those which I have occasionally committed to writing long ago, & which will probably have been printed before this shall reach you. At least they are, in my judgment, the sentiments of genuine Republicanism and of genuine American federalism.
               Nor will I trespass on your time by treating in detail of the complicated affairs of this Mission. My correspondence with, & reports to, the Department of State, for almost four years past during my residence here, will have given a tolerably correct idea of the numerous & disagreeable subjects of discussion which have fallen to my lot. I have endeavoured on all occasions to combine firmness with conciliation, the fortiter in rê, with the suaviter in modô, as far as has been in my power. How far I have succeeded it is for others to determine. In attention, industry, zeal & perserverance, I know I have not been wanting. No letter or application of any of our Countrymen, on business, which I have ever received, has remained unattended to or unanswered. I believe I have presented more Memorials & Notes to the Ministers of H.C.M., than have been presented by all the other Ministers of the U.S., at all the Courts of Europe, since the Declaration of Independence. I have had a constant struggle to maintain. Almost every thing which has been gained has been by perserverance. Influenced by a sense of duty, nothing, I trust, can discourage me from pursuing that enegetic & delicate system of conduct, which I judge best calculated to define the rights of our Citizens, and to prevent a misintelligence between the American & Spanish Governments. The final result of that conduct is more than I can undertake to predict. Had I not arrived at this Court at the time I did, the French Directory would, in all probability, have prevented the Posts on the Mississipi from having been delivered to us; thus would have induced a war between the U.S. & Spain. Altho’ most of my applications to this Government, in the cases of Individuals, have had little other advantage than that of keeping alive the claims which have been exhibited; yet I have sometimes, by the dint of reasoning & persevering, had the satisfaction of preventing great embarrassments to our commerce, & heavy losses to our Citizens, which must inevitably have been experienced, but for my efforts. I have caused to be restored to American Citizens, in a single instance, more property than the amount of my whole Salary since I have been in the Service of the U.S. And very lately I have saved for others more than 60,000 Dollars, which certainly would have been forever lost to them but for my interference. I might cite a number of other similar examples. I have not confined myself merely to report to the Department of State, the political transactions which have occurred in this Peninsula. I have constantly laboured to keep the Government informed of the events which have happened in the rest of this quarter of the World. In order that this sketch should not be irksome, I have abstained from tedious reflections … knowing that others were as capable as myself of deducing conclusions from the facts which were offered. When you was Secretary of State, I recollect you afforded me much satisfaction by saying, you often received information of important events sooner from me than from any other Person in Europe. And Genl Washington afterwards gratified my feeling not a little by alluding to the regularity of my official correspondence. I am conscious that I have not since relaxed my exertions … and by adverting to the number of my letters from this corner of Europe, you will probably be of the same opinion. I am persuaded you will excuse me for continuing the same habitual regularity, even tho’ there be not objects of magnitude to communicate. I write for possible utility, not for shew or reputation. For I am sensible that even the negative intelligence, of there being no News, is sometimes interesting. You will, in all probability, learn from England the state of affairs in the North of Europe at an earlier period than from Spain. Yet as a kind of commentary on the Convention between England & Denmark, communicated in my public letter of this day, I take the liberty of enclosing to you a confidential & friendly communication, made to me by the Baron de Shubart, Minister of Denmark to this Court, now at Copenhagen. The undisguised observations of a Man versed in politics, tho’ expressed in haste, on the spot, will frequently bring one better acquainted with the real situation of affairs, than the most elaborate Diplomatic dissertations when intended for the public eye.
               I do not venture to say any thing here concerning my opinion of the general necessity of our maintaining a navy to a certain extend & particularly a small naval force in the Mediterranean; because you will probably have seen what I have already committed to paper, on these subjects, in print, before this can reach you. The same reason prevents me from repeating what I have mentioned to the two former Presidents of the U.S. on the means of manning our public armed vessels. Genl Washington went out of Office before he received my letter. And I know not whether that which I addressed to Mr Adams with the same object ever reached him. I have alluded to both, in my “Thoughts on the necessity of maintaining a Navy in the U.S.—”
               With the highest respect & esteem I have the honour to be, Dear Sir, Your Mo: ob: & Mo: hble Servt
               
                  
                     D. Humphreys
                  
               
            